UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
16 CR 605-006 (NSR)
-against- ORDER TO RETURN
CASH BAIL
JUAN SANCHEZ PEREZ
Defendant.
ene een eee e eee nee eee xX

OFFICE OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

Wherefore, bail of the above defendant was fixed on 3/30/2017 by the Honorable Judith
C. McCarthy, United States Magistrate Judge for the S.D.N.Y., in the amount of $150,000.00
Personal Recognizance Bond, to be secured by $5,000.00 in bank check with the Clerk of the
Court, U.S.D.C. for the S.D.N.Y. for the appearance of the defendant before this court; and

Wherefore, $5,000.00 cash bail was paid and deposited by Ruben Galan Perez on
3/30/2017; and

Wherefore, the Defendant was sentenced by Hon. Nelson S. Roman, United States
District Judge on November 26, 2019 in S.D.N.Y. and no further proceedings are scheduled in
the District Court of S.D.N.Y.;

It is ordered that the conditions of bail are terminated, and the Clerk of the Court is
directed to return the cash bail deposit in the amount of $5,000.00 (Five Thousand Dollars)
referenced herein to: Ruben Galan Perez, 699 Little Britain Rd, New Windsor, NY 12553.

Dated: N ov. 26, WI9
White Plains, New York
So Ordered

¢ oO :

Hom. Nelson S. Roman
United States District Judge

 

 

 
